DETAILED ACTION
In view of the Patent Board Decision mailed 30 April 2021, the finality of the previous action is withdrawn.
Claims 14-27 are cancelled; claims 28-34 are withdrawn; claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-34 directed to an invention non-elected without traverse (see Appeal Briefs filed 6/19/20 and 3/4/20). No petition with regards to these claims has been filed. Accordingly, claims 28-34 have been cancelled.

Response to Arguments
In view of the Patent Board Decision mailed 30 April 2021, the Examiner withdraws the rejection of claims 1-13 as anticipated by Hong.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: for the reasons outlined by the Patent Board Decision mailed 30 April 2021, it was neither explicitly taught nor obvious to one of ordinary skill in the art at the time of the invention to provide the computing device as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792